DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of July 5, 2022, has been received and entered into the electronic case file. 
The amendment to the specification, which added figure descriptions, acts to overcome the previously given objection to the specification.  The objection has now been withdrawn.
The amendment to the claim, which corrected a typographical error, acts to overcome the previously given objection to the claim.  The objection has now been withdrawn.
The amendment to the reproductions acts to overcome point “2” of the previous rejection under 35 USC 112(a) and (b). Point “1” was not addressed by the reproductions or the remarks.  
For clarity of record, in the replacement reproductions it is noted that applicant switched the drawings in 1.3 and 1.4, and 1.5 and 1.6. 
Objection to the Reproductions
The reproductions are objectionable due to the following:
The amended reproduction 1.8 received on July 5, 2022, is objected to because it is not of sufficient quality to permit all details of the industrial design to be clearly distinguished for publication.  See 37 CFR 1.1026. The lines in 1.8 are jagged and pixelated. Applicant should amend reproduction 1.8 to improve the line quality so it is crisp and in-focus.
The removal of two cylindrical features from the back of the ring in Fig. 1.8, which created a smooth unbroken surface where they once occurred, is objected to under 35 U.S.C. 132 and 37 CFR 1.121 as introducing new matter. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the amended subject matter at the time the application was filed. See In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure  for the removal of the two cylindrical features present in the original Fig. 1.8,  marked “1” and “2” below in the annotated figure. To overcome this objection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended subject matter or amend the reproductions to add the two missing cylindrical features back into Fig. 1.8 in broken line. If applicant uses broken lines in the drawings, they would need to add a statement to the specification directly following the figure descriptions which states, the portions of the ring shown in broken line form no part of the claimed design.

    PNG
    media_image1.png
    641
    1173
    media_image1.png
    Greyscale

Replacement reproductions 1.8 and 1.2 are objectionable due to an inconsistency between the views.  The cylindrical feature marked “3” below is present in Fig. 1.2, but absent from Fig. 1.8. Applicant should amend Figs. 1.2 and 1.8 so they are consistent. If applicant intended to remove the cylindrical feature marked “3” below from the claimed design, it is recommended they convert the cylindrical feature to broken line in 1.2 and add the missing feature back into 1.8 in broken line. If applicant intends to keep the cylindrical feature in the claim, they should add it back into 1.8 in solid line so it is consistent with 1.2. If portions of the drawings are converted to broken line, applicant should add a statement  to the specification directly following the figure descriptions which states, the portions of the ring shown in broken line form no part of the claimed design.

    PNG
    media_image2.png
    1432
    1432
    media_image2.png
    Greyscale

Claim Rejection - 35 USC § 112(a)
The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the new contours on the shank of the ring, noted below with arrows, are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the change in contours noted below. In the amended reproductions, applicant removed the irregular feature line noted below, from the shank of the ring under one of the flower features in Fig.1.5, and they changed the shape and contours of that area in Fig. 1.4. None of the original drawings showed this particular contour and shape on that portion of the ring shank under the flower feature.

    PNG
    media_image3.png
    1077
    1232
    media_image3.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the reproductions so the contours and features shown on the shank of the ring are consistent with those in the original figures.

Claim Rejection - 35 USC § 112(a) and (b)
The claim is indefinite and nonenabling because the exact three-dimensional appearance of the features pointed out below cannot be understood from the views provided due limited views of some features, and poor line quality.
There is not enough visual information to understand the features marked “1” and “2” below in Fig. 1.8. These features are recessed on the bottom side of the flower, and only visible in this single view. This causes their three-dimensional appearance to be left to conjecture.

    PNG
    media_image4.png
    691
    672
    media_image4.png
    Greyscale

2)   The contours and depths of the recessed surfaces on the back of the flower petals, shaded gray and marked below, are unclear due to the lack of contour shading. While contour shading is not required, MPEP 1503.02(II), second paragraph states:
“Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite under 35 U.S.C. 112(a)  and (b), (or for applications filed prior to September 16, 2012, pre-AIA  35 U.S.C. 112, first and second paragraphs). Additionally, if the surface shape is not evident from the disclosure as filed, the addition of surface shading after filing may comprise new matter.”

    PNG
    media_image5.png
    674
    535
    media_image5.png
    Greyscale

See also MPEP 2920.04(b), fifth paragraph.
 Due to the questions raised by the limited views of the features on the bottom in Fig. 1.8, and the lack of clarity regarding the position and contours of the surfaces on the bottom side of the flower petals due to the absence of contour shading, the claim is indefinite and nonenabling. 
Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the ring shown in broken lines form no part of the claimed design or a statement that the portions of the ring shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922